DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of applicant’s claim to priority of European Patent EP 17,202,277.4 and benefit of the earlier filing date of 11 November, 2017.

Information Disclosure Statement
	Acknowledgement is made of the two Information Disclosure Statements filed 5 May, 2020 and 2 December 2020, respectively. The Information Disclosure Statements have been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both buttocks 20 and spring 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
1/ The reference numeral 20 is used to refer to two different features. On page 23, line 34 reference numeral 20 is used to refer to the buttocks of the user and on page 31, line 13 reference numeral 20 is used to refer to a spring.  
Appropriate correction is required.


Claim Objections
Claims 2-14, 16-24, and 26-27 are objected to because of the following informalities:
Claim 2, lines 1-2: “A device according to claim 1, which device is a portable device” should be corrected to --The device according to claim 1, wherein the device is portable--.
Claims 3-12, line 1: “A device” should be corrected to --The device--.
	Claim 13, line 2 and claim 14, line 2: “a device” should be corrected to --the device--.
Claims 16-23, line 1: “A method” should be corrected to --The method--.
Claim 24, line 2: “a method” should be corrected to --the method--.
Claim 25, line 13: “the device” should be corrected to --the portable device--.
Claims 26-27, line 1: “A system” should be corrected to --The system--.
Claim 28, line 1: “a device” should be corrected to --the device--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such claim limitations are:
	1/ “guiding means” in Claim 4, line 3 and Claim 5, line 2. The guiding means is disclosed to be at least one guiding pin on Page 3, lines 34-35 of the specification.
	2/ “computer code means” in Claim 24, line 2. The computer code means is disclosed to be an app which includes software and supports the user in training on Page 12, lines 34-37 and Page 13, lines 1-3 of the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
1/ “remote electronic device” in Claim 3, line 4 and Claim 26, lines 7-8. The remote electronic device is disclosed to be a mobile phone or computer on Page 3, lines 24-25.Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 and 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
 In particular, numerous instances of indefinite language such as “in particular” or “preferably” appear in the claims. For example, claim 3, lines 4 and 6; claim 4, line 5; claim 8, lines 4 and 5; claim 11, lines 5, 6, and 7; claim 12, line 4; claim 13, lines 5 and 6; claim 15, line 4; claim 16, line 3; claim 18, lines 5 and 6; claim 19, line 6; claim 23, line 7; claim 25, line 14; claim 26, lines 6, 7, 11, and 14; and claim 27, line 8 recite “in particular.” In claim 6, line 6; claim 9, line 3; claim 10, line 5; claim 12, lines 5 and 6; claim 13, line 4; and claim 28, lines 3 and 5 applicant recites “preferably.”  “Preferably” and “in particular” are indefinite since it is unclear if the limitations which follow are merely required or preferred.  See MPEP 2173.05(d) For purposes of examination, this indefinite language is being interpreted as not being limiting.
As the indefiniteness issues are so numerous, not all instances may be listed below. Applicant’s cooperation in correcting any issues not explicitly set forth is requested.

As claim 6 depends on claim 4, a person of ordinary skill in the art could not be apprised of the scope of claim 6. In light of the drawings and specification, it appears that claim 4 is referring to the embodiment of Figure 1 and claim 6 is referring to the embodiment of Figure 15. The embodiment of Figure 1 only includes the pressure spring 9 recited in claim 4, line 5 and the embodiment of Figure 15 only includes the spring 20 recited in claim 6, line 2. There is no indication in the specification that the two embodiments may be combined. Therefore, examiner is interpreting claim 6 as being dependent on claim 1. “The guiding means” cited in claim 6, line 2 must be introduced in claim 1 or else provided with proper antecedent basis in claim 6.

Claim 7 recites the limitation “the at least two fins” in line 4. This limitation lacks antecedent basis as “two or more fins” as recited in line 3 does not properly establish antecedent basis for this limitation.

Claim 8 recites the limitation “a force” in line 3. This is a double inclusion of “a force” recited in claim 1, line 8.
	Claim 12 recites the limitation “the opening is in the range of 5 cm to 20 cm, preferably 11.7 cm, and its width is in the range of 0.5 cm to 2 cm, preferably 1.1 cm.” The range disclosed is indefinite as it is unclear if 11.7cm and 1.1cm are required or merely preferred. (see MPEP 2173.05(c)). The boundaries of the claim are not discernable as it is unclear whether the scope of the claim encompasses the recited range or only the specific value.

	Claims 17, 23, 27, and 28 recite the limitation “a software representing tasks.” In light of the specification and the drawings, a person of ordinary skill in the art cannot reasonably ascertain what a software representing tasks is. It is unclear how the software represents the tasks. No mention is made of what the software actually does and how it presents the tasks to the user or represents the tasks. For purposes of examination, the software representing tasks is being interpreted as a software that displays or otherwise provides the user with information about tasks that should be performed as part of an exercise program.
Claim 21, 23, and 27 recite the limitation "the derived data." Claim 21 recites this limitation in line 3. Claim 23 recites this limitation in lines 3, 6, and 8. Claim 27 recites this limitation in lines 5, 7, and 10. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends removing this limitation or adding it to the independent claims these claims depend from. Claim 27 recites the limitation “the processed data.” There is insufficient antecedent basis for this limitation in the claim.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 attempts to claim a use without providing any steps involved in the process (see MPEP 2173.05(q)). The indefinite term “preferably” renders the following limitations indefinite as it is unclear whether or not the use of the device necessitates performing the recited process steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh).
Regarding claim 1, Oh discloses a device (Figure 1 – seating apparatus 1) for training pelvic floor muscles (Paragraph 55; the device 1 is used for training of pelvic floor muscles), comprising a rigid housing (Figure 1 – main case 10; Paragraph 84 - the main case is made of durable synthetic resins or metal, and therefore is rigid) for a user to sit on, comprising a ridge (Figure 2 – seat 20) with an opening (Annotated Figure 2) facing the pelvic floor muscles of the user sitting on it; a beam (Figure 2 – probe sensor 34) arranged in the housing 10, being flush with or protruding from or facing the opening in the ridge 20 (Figure 2 – it can be seen that the beam 34 protrudes from the opening), adapted to couple to an activity of the pelvic floor muscles of the user, and a sensor (Figure 2 – pressure sensor 49) for sensing a movement of and/or a force exerted on the beam 34 (Paragraph 125; the sensor 49 measures contraction pressure of the pelvic floor muscles.).

    PNG
    media_image1.png
    535
    523
    media_image1.png
    Greyscale

Oh Figure 1

    PNG
    media_image2.png
    658
    523
    media_image2.png
    Greyscale

Oh Annotated Figure 2

Regarding claim 2, Oh discloses which device 1 is portable (Paragraph 85, lines 5-7; the back 25 is used as a cover when moving the device 1, meaning that it is portable.)

Regarding claim 4, Oh discloses guiding means (Figure 4 – frame 31, lifting member 32, and clamping rings 37) to restrict movements of the beam 34 to a direction perpendicular to the opening in the ridge 20 (Paragraph 88, lines 104; the lifting member/guiding means 32 moves up and down within the frame/guiding means 31. As can be seen in Figures 2 and 4, the lifting member/guiding means 32 acts on the beam 34, meaning that the beam 34 moves up and down), and an elastic element (Figure 4 – air bag 33), in particular a pressure spring (The air bag/elastic element 33 constitutes a spring that acts under pressure of the user’s pelvic floor muscles. See Appendix A – Definition of Spring, entry 2, definition 4. An air bag is an elastic element that recovers its original shape.), between the housing 10 and the beam 34, providing a restoring force for movements of the beam 34.

    PNG
    media_image3.png
    713
    368
    media_image3.png
    Greyscale

Oh Figure 4

	Regarding claim 5, Oh discloses wherein the guiding means includes at least one guiding pin (Figure 4 – second air tube hole 32a).

	Regarding claim 6, Oh discloses wherein guiding means (Figure 4 – frame 31, lifting member 32, and clamping rings 37) include a spring (Figure 4 - air bag 33) arranged for executing a spring force on the beam 34 in a direction perpendicular to the opening (Paragraph 89; the air bag/pressure spring 33 lifts the lifting member/guiding means 32 upwards, thus also lifting the beam 34 upwards.); wherein the spring 33 is arranged and shaped for restricting movements of the beam 34 to a direction perpendicular to the opening (As mentioned, Paragraph 89 discusses the upwards action of the air bag/pressure spring 33. Furthermore, it can be seen in Figure 4 that the air bag/pressure spring is arranged to be limited to pushing upwards due to the constraints of the guiding means); preferably wherein the beam 34 comprises one or more shoulders (Annotated Figure 4) at its bottom end facing the sensor 49, and wherein the spring 33 acts on one or more shoulders (Annotated Figure 4; as can be seen, the air bag/pressure spring 33 pushes upwards against components of the guiding means, which act on the shoulder of the beam 34).

    PNG
    media_image4.png
    713
    368
    media_image4.png
    Greyscale

Oh Annotated Figure 4
	Regarding claim 7, Oh discloses wherein the guiding means includes two or more fins (Annotated Figure 4), and wherein the beam 34 is arranged between the at least two fins (Annotated Figure 4; it can be seen that the shoulder of the beam 34 slots in between the fins of the guiding means. This placement can also be seen in Figure 2).

    PNG
    media_image5.png
    713
    368
    media_image5.png
    Greyscale

Oh Annotated Figure 4

	Regarding claim 9, Oh discloses a cap (Figure 2 – part 21; this part is not mentioned in the specification but is seen to be a ring around the beam 34 at the edge of the opening) covering the opening in the ridge 20 (Figure 2 – as can be seen, the cap 21 closes the opening), which cap 21 is one or more of made from a thermoplastic polymer, seals the opening (Figure 3; as can be seen, the cap 21 seals the opening between the ridge 20 and the beam 34), an integral element with the ridge 20.

    PNG
    media_image6.png
    379
    490
    media_image6.png
    Greyscale

Oh Figure 3

	Regarding claim 10, Oh discloses wherein one of the cap 21 and the beam 34 includes a notch (Annotated Figure 2; the notch being the opening within the inner walls of the cap 21) while the respective other one of the cap 21 and the beam 34 includes a protrusion (Annotated Figure 2; the protrusion being the vertical sidewalls of the beam 34 that reach down through the cap 21) reaching into the notch, and preferably wherein the protrusion and the notch are arranged in a press fit (As the press fit is only recited to be preferable,  this limitation is not being given patentable weight).

    PNG
    media_image7.png
    659
    498
    media_image7.png
    Greyscale

Oh Annotated Figure 2



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh).

Regarding claim 11, Oh discloses wherein the housing has an extension l in longitudinal direction which represents its largest dimension, a width w and a height h including the ridge (Annotated Figure 1).

    PNG
    media_image8.png
    553
    504
    media_image8.png
    Greyscale

Oh Annotated Figure 1
Oh is silent as to the length, width, and height of the housing, and does not specifically disclose wherein l < 20 cm, and/or w < 8 cm, and/or h < 4 cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Oh to have a length l < 20 cm and height h < 4 cm, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)). In addition, the claimed length, width, and height make for a relatively small and easily portable exercise device. In the instant case, the device of Oh would not operate differently with the claimed length, width, and height, as this length, width, and height would be suitable for the purpose of exercising a user’s pelvic floor muscles.

Regarding claim 12, Oh as modified discloses the claimed invention as detailed above and further discloses wherein the opening is elongated in longitudinal direction and aligned with the ridge 20 (Annotated Figure 2; the opening is seen to allow the bar 34 to be acted on by the guiding means. Figure 4; the guiding means is seen to be elongated in a longitudinal direction aligned with the ridge 20, meaning that the opening through which the bar 34 is communicated is also elongated in a longitudinal direction aligned with the ridge 20).

    PNG
    media_image2.png
    658
    523
    media_image2.png
    Greyscale

Oh Figure 2

    PNG
    media_image3.png
    713
    368
    media_image3.png
    Greyscale

Oh Figure 4
Oh is silent as to the length and width of the opening, and does not specifically disclose a length ranging from 5 cm to 20 cm and a width ranging from 0.5 cm to 2 cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Oh to have a length ranging from 5 cm to 20 cm and a width ranging from 0.5 cm to 2 cm, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)). In addition, the claimed dimensions make for a device that comfortably interfaces with a user’s pelvic floor area. In the instant case, the device of Oh would not operate differently with the claimed length and width, as this length and width would be suitable for allowing the beam 34 to effectively pass through the opening so that the pressure spring 33 and the guiding means can press the beam 34 upwards.

Claims 3 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh) in view of Siegel (US Publication No. 2016/0008664, hereinafter referred to as Siegel).

Regarding claim 3, Oh discloses communication means (Figure 5 - first wireless communication equipment 55) adapted to transmit a signal of the sensor 49 to a remote electronic device (Figure 5 - display module 80; Paragraph 106; the display module may be a smartphone that is separate and remote from the device); and a power supply (Figure 2 – power module 60), in particular a battery, for supplying the sensor 49 and the communication means 55 with power (Paragraph 106, a battery supplies each of the components, including the sensor 49 and the communication means 55, with electrical power).

    PNG
    media_image9.png
    634
    490
    media_image9.png
    Greyscale

Oh Figure 2

    PNG
    media_image10.png
    427
    610
    media_image10.png
    Greyscale

Oh Figure 5
	However, Oh does not disclose wherein the communication means 55 is a Bluetooth transmitter for connecting to a mobile device.
	Siegel teaches a pelvic floor muscle exercising device that also connects to a remote electronic device. Siegel discloses wherein the communication means (Figure 2 – electronics and processing H103; Paragraph 115; H103 may include a Bluetooth modem to transmit signals to a computer or smartphone).

    PNG
    media_image11.png
    488
    481
    media_image11.png
    Greyscale

Siegel Figure 2
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the communication means of Oh with the Bluetooth modem of Siegel for easier connectivity and better compatibility with modern devices. Modern smartphones and computers make extensive use of Bluetooth technology, meaning that a Bluetooth modem would allow for easy connectivity with a modern smartphone or computer.

Regarding claim 28, Oh as modified discloses the claimed invention as detailed above and further discloses the use of a device (Figure 1 - hardware component 10) as a controller for an electronic game (Paragraph 197; a software component includes user interface S103; which can display a game to help people engage in performing pelvic muscle contraction), preferably wherein the electronic game is represented by a software representing tasks for a training of the pelvic floor muscles (Paragraph 197; the game requires a user to perform a certain number of contractions within a set period of time), preferably an avatar in the electronic game is controlled by the controller (Paragraph 197; a human figure is shown to be running on a track and jumps over hurdles if the user successfully performs their pelvic muscle contraction).

    PNG
    media_image12.png
    442
    497
    media_image12.png
    Greyscale

Siegel Figure 1
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to add the software programming of Siegel to the exercising device of Oh such that the device of Oh can be controlled by the game of Siegel in order to make the pelvic floor muscle training experience more enjoyable for a user. A game makes it easier for a user to follow a training program as the proper timing and strength of pelvic floor muscle contractions can be represented in the game, so that a user can win the game by successfully and properly performing their exercise.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh) in view of Kovacevic (US Patent No. 5,317,916, hereinafter referred to as Kovacevic).

Regarding claim 8, Oh discloses the claimed invention as detailed above.
However, Oh does not disclose wherein the sensor sensing a force exerted on the beam comprises at least one load cell, in particular at least one strain gauge; in particular wherein the sensor comprises two or more strain gauges arranged in a Wheatstone bridge configuration.
Kovacevic teaches a hand grip force sensor using a similar beam structure as the claimed invention. Kovacevic discloses wherein the sensor (Figure 9 – strain gages 90) sensing a force exerted on the beam (Figure 5 – digit sensor assembly 101) comprises at least one load cell, in particular at least one strain gauge; in particular wherein the sensor comprises two or more strain gauges arranged in a Wheatstone bridge configuration (Column 4, lines 5-11; the strain gauges 90 are electrically connected in a Wheatstone Bridge configuration).

    PNG
    media_image13.png
    512
    505
    media_image13.png
    Greyscale

Kovacevic Figure 5

    PNG
    media_image14.png
    80
    324
    media_image14.png
    Greyscale

Kovacevic Figure 9
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the beam of the pelvic floor exercise device of Oh with the strain gauge Wheatstone bridge of Kovacevic by adding the strain gauges into the beam of Oh as is taught by Kovacevic (Paragraph 20; a three-component digit sensor including strain gauges is mounted in the digit sensor mounts 102 of the digit sensor assembly 101) to provide another method of measuring the strength of actions performed by the user’s pelvic floor muscles. The strain gauges are an easy and cheap method of measuring forces. Furthermore, the Wheatstone bridge configuration of the strain gauges allows for better filtering of unwanted inputs (Kovacevic Paragraph 13).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh) in view of Dudkiewicz et al. (US Publication No. 2018/0064598, hereinafter referred to as Dudkiewicz).

Regarding claim 13, Oh discloses a device for training pelvic floor muscles, comprising a device according to claim 1 (see 102(a)(1) rejection of claim 1).
However, Oh does not disclose a kit for training pelvic floor muscles, comprising a pad for placing the device on; preferably wherein the pad includes a recess for receiving the device, in particular wherein the recess has a height between 0.8 mm and 1 mm, and in particular of 0.9 mm.
Dudkiewicz teaches a body support apparatus that is placed on a floor similarly to the claimed invention. Dudkiewicz discloses a pad (Figure 4 – back panel 1) for placing the device (Figure 4 – pads 11) on (Figure 1; it can be seen that the device 11 is placed on the pad 1); preferably wherein the pad includes a recess (Annotated Figure 4) for receiving the device (Figure 4; it can be seen by the dashed lines that the device 11 fits into the recesses in pad 1).
Dudkiewicz is silent as to the height of the recess, and does not specifically disclose a height ranging between 0.8 mm and 1 mm . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device taught by Dudkiewicz to have a height ranging from 0.8 mm to 1 mm, since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)). In the instant case, the device of Dudkiewicz would not operate differently with the claimed height, as this height would be suitable for keeping the device 11 in place on the pad 1 as the user exercises their pelvic floor muscles.
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to add the pad of Dudkiewicz to the exercising device of Oh to provide the user with a kit for training pelvic floor muscles that is more stable and more comfortable than the device alone. The pad keeps the device from sliding around while the user is exercising and provides the user with a softer footrest.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh) in view of Owens (US Patent No. 5,054,142, hereinafter referred to as Owens).

	Regarding claim 14, Oh discloses a device for training of pelvic floor muscles, comprising a device according to claim 1 (see 102(a)(1) rejection of claim 1).
	However, Oh does not disclose a kit for training pelvic floor muscles, comprising a bag for carrying the device.
	Owens teaches a contoured body cushion including seating portions similar to the seating portion of Oh. Owens discloses a bag (Figure 1 – traveling bag 20) for carrying the device (Figure 1 – contoured body cushion 10).

    PNG
    media_image15.png
    547
    427
    media_image15.png
    Greyscale

Owens Figure 1
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to add the bag of Owens to the device of Oh to make a kit providing easier portability and greater protection during transport. The bag keeps the device clean and protected from scratches and other damage during transport.

Claims 15, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US Publication No. 2016/0008664, hereinafter referred to as Siegel) in view of Guay (US Publication No. 2020/0281516, hereinafter referred to as Guay).

Regarding claim 15, Siegel discloses a method (Figure 2 for supporting a training of pelvic floor muscles of a user (Paragraph 16; the device and method are used for training of pelvic floor muscles), comprising receiving data indicative of an activity of the pelvic floor muscles (Paragraph 66; the software component 20  receives data; the method is performed by the software component 20); processing the received data (Paragraph 66; the method interprets and computes the data it receives); outputting the processed data, in particular in a visual and/or acoustic and/or haptic manner (Figure 2 – user interface S103; Paragraph 66; the user can see and receive the data through the user interface S103). 

    PNG
    media_image11.png
    488
    481
    media_image11.png
    Greyscale

Siegel Figure 2
However, Siegel does not disclose determining calibration values, in particular in response to a maximum contraction of the pelvic floor muscles and an idle state.
Guay teaches a device for measuring pelvic or kegel muscle strength in the same field of endeavor. Guay discloses determining calibration values, in particular in response to a maximum contraction of the pelvic floor muscles and an idle state (Paragraph 87; a first maximal contraction and a first maximal relaxation (idle state) of the pelvic floor muscles is performed, which measurements are used to determine the user’s performance in subsequent exercise).
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to add the calibration step using a maximal contraction and an idle state of Guay to the method of Siegel. The calibration step allows the software performing the method to more accurately read measurements and to provide a baseline against which a user’s performance during a training session can be gauged.

Regarding claim 17, Siegel as modified discloses deriving data indicative of a quantity and/or a dynamics of the contraction of the pelvic floor muscles from the normalized data (Paragraph 188; the software component 20 that performs the method can determine how many pelvic contractions have occurred and at what strength they occurred), and using the derived data in a software representing tasks for the training (Paragraph 199; the software component 20 that performs the method includes training programs. Paragraph 200; the training programs are graded using the derived exercise data) and further discloses wherein the step of processing the received data comprises normalizing the received data with the calibration values (Guay Paragraph 30; the exercise data that is measured over time is compared to the maximal contraction and the maximal relaxation, which constitute the calibration values).

Regarding claim 18, Siegel as modified discloses wherein the step of outputting the processed data comprises displaying an avatar that moves in response to the processed data, in particular wherein the avatar moves in at least one dimension (Figure 14C; Paragraph 197; a human figure is shown to be running on a track); in particular wherein the avatar moves in a predefined manner in one dimension, and moves in response to the processed data in a second dimension (Paragraph 197; the human figure jumps over hurdles as it runs down a track in response to contractions of the pelvic floor muscles).

    PNG
    media_image16.png
    267
    127
    media_image16.png
    Greyscale

Siegel Figure 14C

Regarding claim 19, Siegel as modified discloses offering modes to the user (Paragraphs 191-193; the user can adjust various settings, thus creating different modes), and in response to a selection of a mode, applying the mode in controlling the software, in particular the modes representing a training of power and/or endurance and/or coordination of the pelvic floor muscles (Paragraphs 191-193; as the user changes the settings to create a new mode, the changes are applied to the program and accompanying exercise device).

Regarding claim 20, Siegel as modified discloses receiving additional data indicative of an activity of abdominal muscles of the user (Paragraph 101; a sensor is responsive to changes in abdominal pressure. The data measured by this sensor is received by a computer program), processing the received additional data (Paragraph 101; the computer program processes the data received from the sensor), and outputting the processed additional data (Paragraph 101; the data processed by the computer program is outputted and used to discriminate between correct and incorrect pelvic floor muscle exercises).

Regarding claim 21, Siegel as modified discloses storing one or more of the processed or the derived data (Paragraph 103; a storage medium is used to record the processed data of the user).

Regarding claim 22, Siegel as modified discloses wherein the steps of the method are performed automatically (Paragraph 184; the method is performed using software. That is, the user performs the exercise and the software carries out all of the steps of the method, thus it is done automatically).

Regarding claim 24, Siegel as modified discloses a computer program element, comprising computer code means for performing a method according to claim 15 when executed on a processing unit (Paragraph 66; the software component 20 receives data from the hardware component 10 and processes the data in order to perform the method).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US Publication No. 2016/0008664, hereinafter referred to as Siegel) and Guay (US Publication No. 2020/0281516, hereinafter referred to as Guay) in view of Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh).

	Regarding claim 16, Siegel as modified discloses wherein the received data is supplied by a sensor (Paragraph 56; signals measured by the sensors can be transmitted to the software component 20 that performs the method for processing).
	However, Siegel does not disclose the device according to claim 1.
	Oh discloses the device according to claim 1 (see 102(a)(1) rejection of claim 1).
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to provide the device of Oh with the software of Siegel such that it can perform the method of claim 15 in order to provide the user with accurate and up to date information and form training programs for the user. The method of claim 15 allows a user to exercise more effectively using the pelvic floor training device.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel (US Publication No. 2016/0008664, hereinafter referred to as Siegel) and Guay (US Publication No. 2020/0281516, hereinafter referred to as Guay) in view of Yuan et al. (US Publication No. 2018/0264317, hereinafter referred to as Yuan).

	Regarding claim 23, Siegel as modified discloses the claimed invention as detailed in the 102(a)(1) rejection of claim 15 above.
	However, Siegel does not disclose wherein one or more of the processed data and the derived data is transmitted to a cloud computer system; wherein one or more of new calibration values, new parameters and modified processed or derived data are received from the cloud computer system; in particular wherein the one or more of the received new calibration values, the received new parameters and the received modified processed or derived data are used in a software representing tasks for the training.
	Yuan teaches a pelvic floor muscle exercise device and electronic system to control training. Yuan discloses wherein one or more of the processed data and the derived data is transmitted to a cloud computer system (Figure 1 – cloud 50; Paragraph 193; data is collected and stored in the cloud 50); wherein one or more of new calibration values, new parameters and modified processed or derived data are received from the cloud computer system (Paragraph 193; data is analyzed for various parameters in the cloud. New parameters and modified processed or derived data are received from the cloud computer system as the cloud computer system analyzes incoming data and obtains new “data messages” for different users or for different exercise programs.); in particular wherein the one or more of the received new calibration values, the received new parameters and the received modified processed or derived data are used in a software representing tasks for the training (Paragraph 193; the result of analyzing the data in the cloud 50 is applied to the training clinic).

    PNG
    media_image17.png
    559
    499
    media_image17.png
    Greyscale

Yuan Figure 1
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the method of Siegel with the cloud of Yuan for greater computing power and storage than might be available in a personal remote electronic device. A cloud allows for offloading computing and storage requirements from a personal electronic device, such as a smartphone, so that a user can better utilize their personal electronic device for other actions.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh) in view of Siegel (US Publication No. 2016/0008664, hereinafter referred to as Siegel) and further in view of Guay (US Publication No. 2020/0281516, hereinafter referred to as Guay).

	Regarding claim 25, Oh discloses a system (Figure 1 – seating apparatus 1) for training pelvic floor muscles (Paragraph 55; the device 1 is used for training of pelvic floor muscles), comprising a portable device (Figure 1 – main case 10; Paragraph 85; the back 25 is used as a cover when moving the device 10, thus the device is portable.) for training pelvic floor muscles, comprising a rigid housing (Figure 2 – seat 20; Paragraph 84 - the main case is made of durable synthetic resins or metal, and therefore is rigid) for a user to sit on, comprising a ridge (Annotated Figure 1) with an opening (Annotated Figure 2) facing the pelvic floor muscles of the user sitting on it; a beam (Figure 2 – probe sensor 34) arranged in the housing 20, being flush with or protruding from or facing the opening in the ridge (Figure 1 – the beam 34 is seen to be protruding from the opening), adapted to couple to an activity of the pelvic floor muscles of the user (Paragraph 90; the beam 34 follows the movements of the user’s pelvic floor muscles), and a sensor (Figure 2 – pressure sensor 49) for sensing a movement of and/or a force exerted on the beam 34 (Paragraph 121; the sensor 49 measures activity of the pelvic floor muscles).
	However, Oh does not disclose a remote electronic device, comprising a processing unit, and communication means for receiving data from the portable device including the signal of the sensor, in particular via Bluetooth; wherein the processing unit is configured to execute the computer program element according to claim 24.

    PNG
    media_image18.png
    542
    513
    media_image18.png
    Greyscale

Oh Annotated Figure 1

    PNG
    media_image19.png
    645
    485
    media_image19.png
    Greyscale

Oh Annotated Figure 2
	Siegel teaches a pelvic floor muscle exercising device that includes a software component. Siegel discloses a remote electronic device (Paragraph 115; the system transmits signals from the sensor to a computer or smartphone), comprising a processing unit, and communication means for receiving data from the portable device including the signal of the sensor, in particular via Bluetooth (Paragraph 115; the device can be a computer, which includes a processing unit. As the signals are being transmitted to the computer, it must have communication means. The device can transmit the signals through Bluetooth); wherein the processing unit is configured to execute the computer program element according to claim 24 (See 102(a)(1) rejection of claim 24).
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to add the remote electronic device to the exercising device of Oh so that a user can more easily track their exercise results and progress. A remote electronic device such as a smartphone or computer allows a user to easily view exercise results and training programs.

Regarding claim 26, Oh as modified discloses the claimed invention as detailed above.
	However, Oh does not disclose a third device.
Siegel discloses a third device (Paragraph 101; sensor responsive to abdominal pressure) comprising an additional sensor for sensing activity of abdominal muscles of a user (Paragraph 101; sensor responsive to increases in abdominal pressure), and communication means adapted to transmit a signal of the additional sensor to the remote electronic device, in particular via Bluetooth (Paragraph 69; sensors H101 comprises multiple sensors for various muscle movements including the abdominal sensor; Paragraph 115; signals from sensor H101 are sent via Bluetooth); in particular wherein the remote electronic device is configured to use the transmitted signal for performing a method comprising (Paragraph 185; the remote electronic device receives the data and the software component/method 15 is performed using the remote electronic device): receiving data indicative of an activity of the pelvic floor muscles (Paragraph 66; data is transmitted from the hardware component, which includes the sensor H101 which measure the activity of the pelvic floor muscles); processing the received data (Paragraph 66; the received data is computed), and outputting the processed data, in particular in a visual and/or acoustic and/or haptic manner (Paragraph 66; user interface S103 is used to show the viewer the results of their training).
However, Oh as modified by Siegel does not disclose determining calibration values, in particular in response to a maximum contraction of the pelvic floor muscles and an idle state.
Guay discloses determining calibration values, in particular in response to a maximum contraction of the pelvic floor muscles and an idle state (Paragraph 87; a first maximal contraction and a first maximal relaxation (idle state) of the pelvic floor muscles is performed, which measurements are used to determine the user’s performance in subsequent exercise).
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to add the computing component of Siegel with the added step of calibrating step using a maximal contraction and an idle state of Guay to the exercising device of Oh to better inform the user of their progress. In addition, the sensors and software can inform the user if they are performing their exercises correctly and how they can improve their performance. The calibration step allows the software performing the method to more accurately read measurements and to provide a baseline against which a user’s performance during a training session can be gauged.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No. 2015/0141881, hereinafter referred to as Oh) in view of Siegel (US Publication No. 2016/0008664, hereinafter referred to as Siegel) and further in view of Guay (US Publication No. 2020/0281516, hereinafter referred to as Guay) as applied to claims 25-26 above, and further in view of Yuan et al. (US Publication No. 2018/0264317, hereinafter referred to as Yuan).

Regarding claim 27, Oh as modified discloses the claimed invention as detailed above.
However, Oh as modified does not disclose a cloud computer system the remote electronic device is configured to communicate with, wherein the remote electronic device is configured to transmit one or more of the processed data and the derived data to the cloud computer system, wherein the remote electronic device is configured to receive one or more of new calibration values, new parameters or modified processed or derived data, in particular wherein the remote electronic device is configured to use the one or more of the received new calibration values, the received parameters and the received modified processed or derived data in a software representing tasks for the training.
Yuan discloses a cloud computer system (Figure 1 – cloud 50) the remote electronic device (Figure 1 – client 30) is configured to communicate with (Figure 1; client 30 is shown to connect to cloud 50), wherein the remote electronic device is configured to transmit one or more of the processed data and the derived data to the cloud computer system (Paragraph 193; data is collected and stored in the cloud), wherein the remote electronic device is configured to receive one or more of new calibration values, new parameters or modified processed or derived data (Paragraph 193; data is analyzed for various parameters to set calibration values. New parameters and modified processed or derived data are received from the cloud computer system as the cloud computer system analyzes incoming data and obtains new “data messages” for different users or for different exercise programs.), in particular wherein the remote electronic device is configured to use the one or more of the received new calibration values, the received parameters and the received modified processed or derived data in a software representing tasks for the training (Paragraph 193; the analyzed data from the cloud is used applied for the training clinic).
It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to combine the cloud computing and storage of Yuan with the method and exercising device of Oh as modified for greater computing power and storage than might be available in a personal remote electronic device. A cloud allows for offloading computing and storage requirements from a personal electronic device, such as a smartphone, so that a user can better utilize their personal electronic device for other actions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (US Publication No. 2003/0195094) teaches an apparatus for training muscles in the gonadal region that uses an electric motor for resistance; Kang (US Patent No. 7,338,417) teaches a pelvic floor muscle exercising device built into a chair using an electric motor to provide resistance; Schuurmans Stekhoven et al. (US Patent No. 7,473,214) teaches a pelvic floor training device with a resilient resistance member with a force sensor; Brinkhaus (US Patent No. 9,878,207) teaches a pelvic floor training device with a resistance member similar to the resistance member of Schuurmans Stekhoven; Sedic (US Patent No. 9,776,040) teaches a kegel muscle exercising device that includes a software that creates an exercise program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BUDZYN whose telephone number is (571)272-5886. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT MATTHEW BUDZYN/            Examiner, Art Unit 3784                                                                                                                                                                                            

/ERIN DEERY/            Primary Examiner, Art Unit 3754